Citation Nr: 1758525	
Decision Date: 12/18/17    Archive Date: 12/28/17

DOCKET NO.  09-24 175	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUES

1. Whether new and material evidence has been received sufficient to reopen a claim of entitlement to service connection for discoid lupus erythematosus, to include as due to in-service exposure to herbicides.
 
2. Entitlement to service connection for a skin disorder, to include acute frequent dermatitis with systemic arthritis, to include as due to in-service exposure to herbicides.

REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

N. Peden, Associate Counsel

INTRODUCTION

The Veteran had active service from August 1966 to June 1968 to include service in Vietnam.

This matter comes before the Board of Veterans' Appeals (Board) from an October 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Indianapolis, Indiana. The Board previously remanded this matter in October 2012, October 2015, and February 2017 for further development. That development has been accomplished, and the claim has now been returned to the Board for further action. Stegall v. West, 11 Vet. App. 268 (1998).  

In October 2010, the Veteran testified at a hearing at the Indianapolis RO before a Decision Review Officer (DRO). The transcript is of record.  


FINDINGS OF FACT

1. A February 2003 Board decision that denied service connection for discoid lupus erythematosus, to include as due to exposure to herbicides, was not appealed and the decision became final.

2. Evidence associated with the claims file since the February 2003 Board decision is not material and does not raise a reasonable possibility of substantiating the issues of entitlement to service connection for discoid lupus erythematosus.

3. The Veteran's skin disorder, to include acute frequent dermatitis with systemic arthritis, did not manifest during service and may not be presumed to have been incurred in service.

CONCLUSIONS OF LAW

1. The February 2003 Board decision that denied the Veteran's claims of entitlement to service connection for discoid lupus erythematosus, to include as due to in-service exposure to herbicides, is final. 38 U.S.C. § 7104; 38 C.F.R. §§ 3.104, 3.156, 20.302, 20.1101, 20.1103 (2017).

2. In the absence of new and material evidence, the criteria to reopen service connection for discoid lupus erythematosus, to include as due to exposure to in-service herbicides have not been met. 38 U.S.C. §§ 5103, 5103A, 5108; 38 C.F.R. § 3.156 (2017).

3. The criteria for service connection for a skin condition to include acute frequent dermatitis with systemic arthritis, to include as due to in-service exposure to herbicides, have not been met. 38 U.S.C. §§ 1110, 1116, 1154, 5107; 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2017). The duty to notify has been met. See VA correspondence dated October 2007. The Veteran and his representative have not alleged prejudice with regard to notice. Thus, nothing more is required.

The notice requirements pertinent to the issue addressed in this decision have been met, and all identified and authorized records relevant to the matter have been requested or obtained. The available record includes service treatment records, VA treatment and examination reports and statements in support of the claim. The Board finds there is no evidence of any additional existing pertinent records. Further attempts to obtain additional evidence would be futile.

When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate. The medical opinions obtained in this case are adequate as they are predicated on a substantial review of the record and medical findings and consider the Veteran's complaints and symptoms. Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion has been met. 38 C.F.R. § 3.159(c)(4). The available medical evidence is sufficient for adequate determinations. There has been substantial compliance with all pertinent VA law and regulations, and to adjudicate these claims would not cause any prejudice to the appellant.

Otherwise, neither the Veteran nor his representative has raised any issues with the duties to notify or assist. See Scott v McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to duty to assist argument).

II. New and Material-Discoid Lupus Erythematosus

Generally, a claim that has been denied may not thereafter be reopened and allowed based on the same record. 38 U.S.C. § 7105. However, pursuant to 38 U.S.C. § 5108, if new and material evidence is presented or secured with respect to a claim which has been disallowed, the VA Secretary shall reopen the claim and review the former disposition of the claim. 

 "New" evidence is defined as existing evidence not previously submitted to agency decision makers. "Material" evidence is defined as existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim. The question of what constitutes material evidence to reopen a claim for service connection depends on the basis upon which the prior claim was denied. Kent v. Nicholson, 20 Vet. App. 1 (2006). New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim. 38 C.F.R. § 3.156(a) (2017). In determining whether evidence is "new and material," the credibility of the new evidence must be presumed. Justus v. Principi, 3 Vet. App. 510, 513   (1992). The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low." Shade v. Shinseki, 24 Vet. App. 110, 117 (2010). Furthermore, in determining whether this low threshold is met, VA should not limit its consideration to whether the newly submitted evidence relates specifically to the reason why the claim was last denied, but instead should ask whether the evidence could reasonably substantiate the claim were the claim to be reopened, either by triggering the VA Secretary's duty to assist or through consideration of an alternative theory of entitlement. Id. at 118.

The Board considered and denied a claim for service connection for discoid lupus erythematosus, to include as due to exposure to herbicides, in a February 2003 decision. The decision discussed the absence of a nexus between the diagnosed discoid lupus erythematosus, to include as due to exposure to herbicides, and the Veteran's active service. The Veteran did not perfect an appeal on this decision, and it became final as to the evidence then of record and is not subject to revision on the same bases. 38 U.S.C. § 7105; 38 C.F.R. §§ 3.156 (a), (b), 20.302, 20.1103.

In the February 2017 Board remand, the Board recharacterized the Veteran's claim to include the previously denied claim for discoid lupus erythematosus.  However, as will be discussed in further detail herein, this issue was previously (in a prior appeal) denied.  Further, the Board currently finds that new and material evidence sufficient to reopen the previously denied claim for service connection for discoid lupus erythematosus has not been received.  Accordingly, the Board concludes that the issues on appeal are best defined as are listed on the title page of this decision.  

In regards to the recharacterized claim of service connection for discoid lupus erythematosus, the Veteran has not submitted any competent evidence to establish a medical nexus between his diagnosed discoid lupus erythematosus and his active service since the final February 2003 Board decision. Other additional evidence received since February 2003 reflects continued complaints and treatment for discoid lupus erythematosus but does not indicate an association between the disability and service that has not already been considered. The Veteran's October 2010 DRO hearing testimony also reiterated the same arguments and theory of causation that were considered in the prior final Board decision regarding discoid lupus erythematosus. While the Board finds that the Veteran is sincere in his belief that he developed disabilities due to service, the record still does not contain evidence of a relationship between discoid lupus erythematosus and service. 

All evidence received regarding the claim for service connection for discoid lupus erythematosus since the February 2003 Board decision is "new" in that it was not of record at the time of the respective decision. However, none of the new evidence is "material" because it does not provide medical evidence connecting the Veteran's claim of discoid lupus erythematosus to service (including in-service herbicide exposure). 38 C.F.R. § 3.159(c)(1). Accordingly, the new evidence does not raise a reasonable possibility of substantiating the claim and thus is not sufficient to warrant a reopening of the Veteran's claim. This additional evidence is, therefore, not both new and material, as contemplated by the pertinent law and regulations, and cannot serve as a basis to reopen the Veteran's claim of service connection for discoid lupus erythematosus. See 38 U.S.C. § 5108; 38 C.F.R. § 3.156 (a).

Based on the foregoing, the evidence received since the February 2003 Board decision is not material because it does not make a previously unestablished fact more likely to be established and it does not raise the possibility of reasonably substantiating the claim of discoid lupus erythematosus were the claim to be reopened, either by triggering the VA Secretary's duty to assist or through consideration of an alternative theory of entitlement. Shade, 24 Vet. App. at 118. As new and material evidence to reopen the finally disallowed claim of discoid lupus erythematosus has not been submitted, the benefit of the doubt doctrine is not for application and the claim is denied. Annoni v. Brown, 5 Vet. App. 463, 467 (1993).

III. Analysis-Service Connection For A Skin Disorder, To Include
Acute Frequent Dermatitis With Systemic Arthritis

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service. 38 U.S.C § 1110; 38 C.F.R. § 3.303(a). Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service. 38 C.F.R. § 3.303 (d). Only chronic diseases listed under 38 C.F.R. § 3.309 (a) (2017) are entitled to the presumptive service connection provisions of 38 C.F.R. § 3.303 (b). Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability. Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004). The United States Court of Appeals for Veterans Claims (Court) has held that "Congress specifically limits entitlement for service-connected disease or injury to cases where such incidents have resulted in a disability. In the absence of proof of a present disability there can be no valid claim." Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).

In rendering a decision on appeal the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant. Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990). Competency of evidence differs from weight and credibility. Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted. Layno v. Brown, 6 Vet. App. 465, 469 (1994).

Generally, the degree of probative value which may be attributed to a medical opinion issued by a VA or private treatment provider takes into account such factors as its thoroughness and degree of detail, and whether there was review of the claims file. Prejean v. West, 13 Vet. App. 444, 448-9 (2000). Also significant is whether the examining medical provider had a sufficiently clear and well-reasoned rationale, as well as a basis in objective supporting clinical data. Claiborne v. Nicholson, 19 Vet. App. 181, 186 (2005). The Court has held that a bare conclusion, even one reached by a health care professional, is not probative without a factual predicate in the record. Miller v. West, 11 Vet. App. 345, 348 (1998).

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied. 38 U.S.C. § 5107 (b); 38 C.F.R. § 3.102.

Here, the Veteran asserts that his skin condition, to include acute frequent dermatitis with systemic arthritis, developed due to exposure to Agent Orange while he was on active duty. As an initial matter, the Board notes that the Veteran is not entitled to service connection on a presumptive basis under 38 C.F.R. § 3.307, as acute frequent dermatitis is not listed as a condition that is subject to presumptive service connection for Veterans who have been exposed to herbicide agents, and the record is devoid of any evidence that the Veteran has been diagnosed with chloracne, which is covered under 38 C.F.R. § 3.309 (e). However, that does not bar the Veteran from claiming entitlement on a direct basis. See Stefl v. Nicholson, 21 Vet. App. 120 (2007); see also 38 C.F.R. § 3.309(e).

His service entrance examination reflects normal skin without disease. Service treatment records dated February 1968 reflect that he was treated for a rash in the groin area. The service separation examination dated June 1968 noted normal skin and no skin disease. 

The Veteran was afforded a VA examination in December 2015 which initially diagnosed alopecia and squamous cell carcinoma. The Veteran reported developing a skin disorder four years after active service. After examination, the examiner opined that the Veteran did not have a dermatologic diagnosis of frequent dermatitis with systemic arthritis and instead opined that medical notes and treatment records support a diagnosis of discoid lupus.

A June 2016 VA examination the examiner opined the Veteran's acute frequent dermatitis with systemic arthritis was less likely incurred in service or caused by Agent Orange exposure. As rationale, the examiner noted the service treatment records were silent for skin or arthritic conditions and that the Veteran had no skin condition which was presumptively caused by exposure to Agent Orange.

In an April 2017 medical addendum opinion, the June 2016 examiner stated that it was less likely than not that the diagnosis of alopecia did not begin in service. The examiner found that, as to the service treatment record notation of a groin rash, this was not related to Agent Orange or to service. As rationale, the examiner stated that the notation was non-specific and suggested an insect bite and that there was no association between alopecia and any known infections or insect-borne illnesses. 

Medical treatment records reflect continuous treatment and complaints of a skin disorder, to include acute frequent dermatitis, though none give a positive nexus or etiologic opinion for the disorder.  

The Board finds that the evidence of record does not support a finding of service connection for a skin disorder, to include acute frequent dermatitis with systemic arthritis. The Board concedes that the Veteran currently suffers from a skin disorder. The Board concludes, however, that the greater weight of the evidence is against the claim. Service treatment records are silent as to the claimed disorder except for one record of a skin rash in the groin area. Further, the Veteran's skin disorder was first noted by the Veteran four years after his separation from service. The Veteran does not assert, and the evidence does not show, that his skin disorder began prior to that point, or within one year of his separation from service. Therefore, entitlement to service connection for a skin disorder, to include acute frequent dermatitis with systemic arthritis, based on a continuation of symptoms under 38 C.F.R. § 3.303  (b) or on a presumptive basis for chronic disease under 38 C.F.R. § 3.309 (a) is not warranted. Furthermore, the Board finds persuasive the absence of medical evidence to support a finding of a nexus between the Veteran's service and any current skin disorder, to include acute frequent dermatitis with systemic arthritis. Absent a medical opinion in the record of a relationship to military service, the Veteran's claims for service connection for a skin disorder, to include acute frequent dermatitis with systemic arthritis must be denied. There is simply no medical evidence in the record supporting a finding of an etiological relationship between his current claimed skin disability and his active duty.
The United States Court of Appeals for the Federal Circuit has determined that a claimant who suffers from a disability that is not listed among those for which presumptive service is afforded based on exposure to Agent Orange is not precluded from establishing service connection for such disability as due to Agent Orange exposure with proof of direct causation. See Combee, 34 F.3d at 1042. However, as noted above, the record does not contain any competent evidence suggesting a link between the Veteran's skin disorder, to include acute frequent dermatitis with systemic arthritis, and in-service herbicide exposure. Accordingly the Board finds that a medical opinion to address such a link is not necessary, as even the low threshold standard (for determining when an opinion is necessary) endorsed in McLendon, 20 Vet. App. at 27, is not met. Consequently, service connection for skin disorder, to include acute frequent dermatitis, as secondary to in-service herbicide exposure is not warranted. See 38 C.F.R. § 3.303 (b).

The Veteran is competent to describe any discernible symptoms of melanoma and asthma without any specialized knowledge or training. Barr v. Nicholson, 21 Vet. App. 303, 309 (2007). However, his own opinions regarding the etiology of his skin disorder, to include acute frequent dermatitis with systemic arthritis, (relating such to in-service herbicide exposure) are not competent evidence. He is a layperson, and does not cite to supporting medical opinion or clinical or medical treatise evidence which pertains to his own specific disability picture. Furthermore, the question of the etiology of a skin disorder, to include acute frequent dermatitis with systemic arthritis is a medical question beyond the scope of lay observation. See Jandreau, 492 F. 3d at 1372. In this case, the Board finds the medical examiners' opinions are well-reasoned and thorough, having considered the entire record, including the Veteran's medical history, and provide specific medical evidence for the opinions rendered. They are also not contradicted by any other medical evidence of record. The medical opinions thus warrant probative weight. Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008).

Based on the foregoing, the Board finds that there is no evidence of a nexus between his claimed skin disorder, to include acute frequent dermatitis with systemic arthritis, and his military service (to include in-service herbicide exposure). The preponderance of the evidence is against the claim for service connection for a skin disorder, to include acute frequent dermatitis with systemic arthritis. The benefit of the doubt doctrine is not applicable, and the claim must be denied. 38 U.S.C. § 5107 (b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990); Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 2001).


ORDER

New and material evidence sufficient to reopen a claim of entitlement to service connection for discoid lupus erythematosus, including as due to in-service herbicide exposure, has not been received.

Entitlement to service connection for a skin disorder, to include acute frequent dermatitis with systemic arthritis, to include as due to in-service herbicide exposure, is denied.




____________________________________________
THERESA M. CATINO
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


